 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                FOR THE DISTRICT OF NEVADA
10
11
12   CHARDE EVANS, on behalf of herself, and   Case No. 2:10-cv-01224-JCM-VCF
     all others similarly situated,
13                                             ORDER APPROVING PROPOSED
                  Plaintiff,                   NOTICE OF PENDING CLASS
14         v.                                  ACTION LAWSUIT
15   WAL-MART STORES, INC., and DOES 1
     through 50, Inclusive,
16
                  Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
 1                                              ORDER
 2
 3         Upon consideration of the Proposed Notice of Pending Class Action Lawsuit filed on

 4   October 7, 2019, at docket number 118 (“Class Notice”), t he Court hereby approves the

 5   parties’ stipulated form of Class Notice. The parties shall comply with the schedule of the

 6   distribution of Class Notice as provided in Joint Discovery Plan and Scheduling Order, issued
 7   on September 30, 2019, at docket number 117.
 8
     IT IS SO ORDERED.
 9
10   Dated this 16th day of October 2019.
11
12                                               _____________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1                                   CERTIFICATE OF SERVICE

 2          I, Leeanna Carcione, declare:

 3          I am employed in the County of San Diego, State of California. I am over the age of 18

 4   and not a party to this action. My business address is 750 B Street, Suite 1950, San Diego, CA

 5   92101. On October 16, 2019, I instituted service of the forgoing document(s) described as:

 6
               [PROPOSED] ORDER APPROVING PROPOSED NOTICE OF PENDING
 7              CLASS ACTION LAWSUIT

 8   On the following interested parties and in the manner as follows:

 9   Counsel for Defendant Wal-Mart Stores, Inc.:
10   MARK E. FERRARIO (Bar No. 1625)
11   ERIC W. SWANIS (Bar No. 6840)
     GREENBERG TRAURIG LLP
12   10845 Griffith Peak Drive, Suite 600
     Las Vegas, Nevada 89135
13   Telephone: (702) 792-3773
     Facsimile: (702) 792-9002
14

15   BRIAN L. DUFFY, ESQ. (Admitted Pro Hac Vice)
     NAOMI G. BEER, ESQ. (Admitted Pro Hac Vice)
16   GREENBERG TRAURIG LLP
     1200 Seventeenth Street, Suite 2400
17   Denver, Colorado 80202
     Telephone: (303) 572-6500
18
     Facsimile: (303) 572-6540
19
     [X]    by notice of Electronic Filing, which is a notice automatically generated by the CM/ECF
20          system at the time the document listed above was filed with this Court, to lead counsel
            listed by CM/ECF as “ATTORNEY TO BE NOTICED.”
21

22          I declare under penalty of perjury under the laws of the United States of America that the
23   foregoing is true and correct. Executed October 16, 2019, at San Diego, California.
24
                                                                 /s/ Leeanna Carcione
25
                                                                 Leeanna Carcione
26

27

28
